Citation Nr: 1814117	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  13-23 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to compensation benefits under 38 U.S.C. § 1151 (2012) for a chronic colon disorder, secondary to hemorrhoidectomies performed at a VA facility.  


REPRESENTATION

Appellant represented by:	Barbara Kuhl, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1972 to October 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A Travel Board hearing was held in September 2014 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

In November 2015, the claim was remanded for additional evidentiary development.  It has now been returned for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Legacy Content Manager (Virtual VA) paperless claims file associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The claim for compensation under 38 U.S.C. § 1151for a chronic colon ulcer as secondary to hemorrhoidectomies performed at a VA facility, was last denied by the RO in a June 2006 rating decision. And the Veteran was notified of this action and his appellate rights, but did not file a timely appeal or submit new and material evidence within one year of the decision.  

2.  Since the June 2006 rating decision, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has not been received since the RO's June 2006 decision which denied entitlement to compensation under 38 U.S.C. § 1151 (2012) for a chronic colon disorder secondary to hemorrhoidectomies performed at a VA facility; the June 2006 RO decision is final and the claim is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F3d. 1375, 1381 (Fed Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F3d. 1359, 1361 (Fed Cir. 2016) (applying Scott to a duty to assist argument).  

New and Material Evidence - In General

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c) (2012).  The exception to this rule is 38 U.S.C. § 5108 (2012), which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is generally to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran initially filed a claim for entitlement to compensation under 
38 U.S.C. § 1151 for a chronic colon disorder secondary to hemorrhoidectomies performed at a VA facility in August 2005.  

The evidence at the time of the adjudication of the Veteran's claim in a June 2006 rating decision consisted of the Veteran's statements, to include allegations that subsequent to two hemorrhoidectomies performed at a VA facility, he experienced a chronic colon condition.  Also of record were VA treatment records dated from 1997 through 2005, to include the operation reports of hemorrhoidectomies performed on March 29, 2001, and May 9, 2001.  His consent as to these procedures was noted.  

Private treatment records from January 2004 through March 2004 from Allegheny General Hospital were also of record.  They show treatment for anal pain in January 2004 for which the Veteran underwent a procedure for a deep anal ulceration.  He also underwent an internal sphincterotomy in February 2004 due to nonhealing of the lateral anal fissure.  

Also considered were the statements and medical records (dated from January 2004 through March 2004) as provided by the Veteran's private physician at Allegheny General Hospital.  She noted that the Veteran was initially seen for rectal pain that had persisted for the last two weeks.  She thought he probably had an intersphincteric abscess.  An examination under anesthesia revealed a deep ulceration in the left lateral aspect of his anus.  She felt that his symptoms seemed more like Crohn's disease, and additional tests were scheduled.  These records and an additional statement by the private doctor showed that no Crohn's disease was found.  He gave a history of a hemorrhoidectomy.  She took him back to the operating room and performed a lateral internal the sphincterotomy as his complaints were consistent with a nonhealing ulcer at the hemorrhoidectomy site.  Subsequent statements in March 2004 reflected that he was improving although he experienced irritable bowels with cramping, bloating, and erratic bowel habits.  Otherwise, he had healed "quite nicely" and did not need more treatment by her unless he experienced further problems.  Referral to another physician specializing in irritable bowel and functional bowel disorders was made.

Subsequently dated VA records through 2005 are negative for treatment for additional conditions related to his hemorrhoidectomies.  

The June 2006 rating decision denied the claim on the basis that there was no showing of any current additional disability as a result of the hemorrhoidectomies performed at VA for which he consented.  The Veteran was notified of the decision that same month, but he did not submit additional evidence or initiate an appeal.  The decision is final.  

The Veteran filed to reopen the previously denied claim in August 2012.  Added to the record since the 2006 RO denial of the claim were VA records dated from 1991 through 2016.  These records show initial treatment for hemorrhoids by VA in the mid -1990s.  Moreover, he continued to be treated for a long history of internal and external hemorrhoids as indicated in VA records dated in 2008.  In recent years, e.g., in 2015, VA records show treatment for an anal fissure (not attributed by medical personnel to be the result of hemorrhoidectomies performed in 2001).  

Since the June 2006 rating decision was finalized, the Veteran testified in October 2014 in support of his claim that he has a chronic colon disorder as a result of the VA procedures.  Specifically, he testified he never recovered from the surgeries performed at VA and continued to experience pain for which he underwent additional procedures at a private facility.  After the hemorrhoidectomies, he continued to have pain and was gaseous.  He had also been diagnosed with diverticulitis.  He felt that he was treated with indifference at the VA facility.  He was in excruciating pain, but he was left in his room post-surgery.  His testimony included report of possible additional treatment records not of record.  

In a November 2015 remand, it was requested that the RO attempt to obtain additional treatment records.  It is noted, however, that such attempts were unsuccessful as documented in the claims file, to include a negative response from "University Pittsburgh Medical Center/Shadyside Hospital."  

While his testimony and the above noted documents added to the record since 2006 are new because they had not been previously considered, they are not material because they are merely cumulative of the same evidence that was in existence at the time of the June 2006 denial, namely that the Veteran was alleging that he currently suffered from an additional colon disorder as a result of his two hemorrhoidectomies performed in 2001 at a VA facility.  However, now, as before, there is no probative evidence to support the existence of such additional disability.  Since there is no new, non-redundant evidence that shows the Veteran has any additional colon disorder resulting from VA surgical procedures in 2001, the evidence does not raise a reasonable possibility of substantiating the claim and thus is not material to the Veteran's claim.  

Consequently, the Board finds that new and material evidence has not been received since the June 2006 final rating decision and reopening the claim for service connection for entitlement to compensation under 38 U.S.C. § 1151 (2012) for a chronic colon disorder, secondary to hemorrhoidectomies performed in 2001 at a VA facility, is not warranted.  


ORDER

The Board having determined that new and material evidence has not been received, reopening of the claim for compensation benefits pursuant to 38 U S C § 1151 (2012) for additional disability of the colon claimed to have resulted from hemorrhoidectomies performed at a VA facility, denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


